Citation Nr: 1525686	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to Agent Orange exposure or secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1970, including service in the Republic of Vietnam from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As service connection has been established for diabetes mellitus, the issue of service connection for peripheral neuropathy of the bilateral upper extremities is characterized to include the theory of secondary service connection.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2013 rating decision denied service connection for hearing loss.  In the Veteran's November 2014 substantive appeal, he requested a Travel Board hearing for this claim.   A remand is necessary to schedule a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 20.704 (2014).

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



